DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim interpretation
The examiner notes that claim 27 is directed to a method for treating or preventing a nematode infection in a subject in need thereof comprising administering to the subject a composition comprising a compound of formula I in an amount effective to treat or prevent the nematode infection in the subject. The examiner is giving the claims the broadest reasonable interpretation. Applicants have never explicitly defined subject, though they do give some examples because they state the subject may be any animal. But that does not at all limit the scope of possible subjects. The dictionary defines a subject to be a person or thing that is being discussed, described, or dealt with. Thus, the broadest reasonable interpretation of subject includes all things, and as such includes plants and soil. Thus, for the purposes of applying prior art the examiner is interpreting the subject in need of treatment as soil.

Drawings
The drawings are objected to because Figures 1C-1I, are very pixelated and the small text is illegible because of this.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4-5 are objected to because of the following informalities: the claims are missing the word “with” between “substituted -OH”, i.e. substituted with -OH. 
Claim 27 is objected to because of the following informalities: the claim recites in an amount effect effective and should read an amount effective.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-9, 12-18, 27, and 30-31 rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) treating or preventing (and applicants have defined prevention to not necessarily be absolute prevention as per [0052]) nematode infestation of crops. This judicial exception is not integrated into a practical application because the claims are currently so broad that the read on the endemic predatory nematode P. pacificus (which is found in soil and/or on/near plants), excreting/secreting the claimed compounds and combinations, specifically applicant’s claimed compounds of claims 12-15 and claim 18 (which are known in the prior art Liu as sufal 1, sufal 2, sufac 1, and sufac 2), in the soil and/or on plants/plant parts, because these compounds were known in the art to trigger fleeing responses in C. elegans a nematode of the order Rhabditida as instantly claimed (See Liu et al. biorXiv, 2017, no pagination, https://www.biorxiv.org/content/10.1101/153056v1.full, from IDS; see: section starting at line 83-103, figure 1 F; Figure 1a-h, etc.; Discussion section beginning at line 193 this prior art qualifies as prior art because it was published prior to the instant filing and has multiple authors which are different from the instant inventive entity). This judicial exception is not integrated into a practical application because even when applicant’s require applying or administering these 4 naturally occurring compounds which are in the excretions/secretions of P. pacificus to plants/soil and/or subjects (as applicant’s have not defined subjects or limited subjects being treated and as such the claimed subject reads on anything being treated, e.g. soil/plants) the applying and administering step still reads on the soil nematodes P. pacificus excreting/secreting these claimed compounds in their excretion in the soil and/or on plants as occurs in nature because these secretions were known in the art to repel other nematodes, thereby treating nematode infestations in the plants/soil/subject(s) because by repelling the nematodes they leave the area, which treats the infestation and this is a naturally occurring phenomenon as is demonstrated by Liu with the excretions/secretions of P. pacificus being placed in proximity to C. elegans (See Liu abstract; Results section, line 54-103, Figure 1 a-h). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as currently claimed the claimed compounds were already known to be excreted by P. pacificus and promoted fleeing/repelling of other nematodes, which naturally treat nematode infestions in the soil/plants (subjects) as is demonstrated by Liu.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the method of claim 1, wherein the composition comprises a structure selected from…those listed in the claim. However, it is unclear if this structure is in addition to the compound of formula I that is required by claim 1 or if the compound of claim 1, is now to be selected from the compounds listed in claim 16. Based on the specification the examiner is interpreting this claim to mean that the compound of formula I is now selected from the compounds in claim 16 but suggests applicant’s reword the claim to read as follows: “The method of claim 1, wherein the compound of formula I is selected from group consisting of:…”
Claim 17 recites the limitation "compound of formula I and/or II".  There is insufficient antecedent basis for this limitation with respect to “formula II” in the claim. Claim 17 depends from claim 1 which does not disclose a formula II. Thus, it is unclear to the examiner if formula II is the same formula II as claimed in claim 6 or if it is meant to be a different formula II. The examiner is interpreting it to be the same formula II that is disclosed in claim 6. If applicant’s draw out formula II into this claim it would overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 12-18, 27, 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (biorXiv, 2017, no pagination, https://www.biorxiv.org/content/10.1101/153056v1.full, article and supplementary information, Liu qualifies as prior art because it was published prior to the instant application’s filing date (06/21/17) and has multiple authors which are not listed on the instantly claimed application, from IDS), as evidenced by Rae et al. (Int. J. for Parasitology, 2012, 42(8), abstract).
Applicant’s claim:
--A method for treating or preventing a nematode infestation of an agricultural crop, the method comprising applying to the plant or soil of the agricultural crop a composition comprising a nematode deterrent comprising a compound of Formula I:

    PNG
    media_image1.png
    189
    252
    media_image1.png
    Greyscale

wherein:
A is OSO3 or OSO3H
R1 is a C1-C24 branched or linear alkyl or alkenyl, optionally substituted with — OH or =O at one or more carbon atoms,
R2 is a C1-C14 branched or linear alkyl or alkenyl, optionally substituted with — OH or =O at one or more carbon atoms, and
Y is -OH or -COOH;
or a salt thereof, in an amount effective to treat or prevent a nematode infestation of the agricultural crop.

--A method for treating or preventing a nematode infection in a subject in need thereof, comprising administering to the subject a composition comprising a compound of Formula I:

    PNG
    media_image1.png
    189
    252
    media_image1.png
    Greyscale

wherein:
A is OSO3 or OSO3H
R1 is a C1-C24 branched or linear alkyl or alkenyl, optionally substituted with —OH or =O at one or more carbon atoms,
R2 is a C1-C14 branched or linear alkyl or alkenyl, optionally substituted with —OH or =O at one or more carbon atoms, and
Y is -OH or -COOH;
or a salt thereof, in an amount effective to treat or prevent the nematode infection in the subject.

Regarding claims 1-3, 6-9, 12-18, 27, 30-31, Liu teaches that the natural excretions/secretions of hungry/starving predatory P. pacificus which is a soil nematode which are released/secreted/excreted (which reads on applied to/administered to) in the soil and/or on plants (subjects) that contain are in contact with P. pacificus comprise compounds of applicant’s formula I and II, specifically the compounds claimed in claims 1-3, 6-9, 12-15, 16-18, 27 known as sulfal#1 
    PNG
    media_image2.png
    76
    279
    media_image2.png
    Greyscale
, sufal #2 , sufac #1 
    PNG
    media_image3.png
    211
    353
    media_image3.png
    Greyscale
 and sufac#2  
    PNG
    media_image4.png
    83
    286
    media_image4.png
    Greyscale
were known in the art at the time of applicant’s filing and specifically they were known to be present in the excretions/secretions of known nematode predator P. pacificus and was known to prompt a fleeing/repelling response in other soil nematodes, specifically C. elegans of the order Rhabditida (See abstract of Rae which teaches that both are found in the soil) (claims 30-31) as such the claimed method is so broad it reads on the naturally occurring secretions/excretions from the hungry/starving P. pacificus that occur when the nematode is in the soil and/or on plants (See Figure 1; figure 1 f-h; abstract; section starting at line 83-103; figure 1 F; Figure 1a-h, etc.; Discussion section beginning at line 193). Liu further teaches wherein mixtures comprising sufal#1, sufal #2, sufac #1 and sufac#2 which are major component(s) of the excretion/secretion of P. pacificus are useful for deterring/fleeing response in C. elegans (See Liu abstract; section starting at line 83-103; figure 1 F; Figure 1a-h, etc.; Discussion section beginning at line 193; see also Liu supplementary information P. pacificus predator cue). Thus, Liu teaching that the natural extracts/secretions of P. pacificus containing the above compounds prompt fleeing behavior of other soil nematode, C. elegans, means that when P. pacificus is hungry/starving and excretes/secretes the claimed compounds (as disclosed by Liu) in the soil where it lives, neighboring nematodes, C. elegans are prompted to flee and/or are deterred from the soil/plants in the area thereby inherently leading to treatment of nematode infections/infestations in the soil/plants/subjects in need thereof in the area of P. pacificus excretions/secretions.  
	Thus, Liu teaches all limitations of the claims and thereby anticipates the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as evidenced by Rae et al. (Int. J. for Parasitology, 2012, 42(8), abstract) as applied to claims 1-3, 6-9, 12-18, 27, 30-31  above, and further in view of Katta (http://www.neuwritewest.org/blog/vampire-worms), and Agriculture (https://www.agric.wa.gov.au/nematodes/nematodes, 2014).
	Applicant’s claim:
-- The method of claim 1, wherein the nematode is selected from the group consisting of: Acontylus, Afenestrata, Aglenchus, Allotrichodorus, Allotylenchus, Amplimerlinius, Anguina, Antarctenchus, Antarctylus, Aorolaimus, Aphasmatylenchus, Aphelenchoides, Apratylenchoides, Atalodera, Atetylenchus, Atylenchus, Axodorylaimellus, Axonchium, Bakernema, Basiria, Basirienchus, Bellodera, Belondira, Belonolaimus, Bitylenchus, Blandicephalonema, Boleodorus, Brachydorus, Bursadera, Bursaphelenchus, Cacopaurus, Cactodera, Caloosia, Campbellenchus, Carphodorus, Cephalenchus, Chitinotylenchus, Coslenchus, Criconema, Criconemella, Criconemoides, Crossonema, Cryphodera, Cucullitylenchus, Cynipanguina, Discocriconemella, Ditylenchus, Dolichodera, Dolichodorus, Dolichorhynchus, Dorylaimelius, Duotylenchus, Ecohyadophora, Ecohyadophoroides, Epicharinema, Eutylenchus, Geocenamus, Globodera, Gracilacus, Gracilancea, Halenchus, Helicotylenchus, Hemicriconemoides, Hemicycliophora, Heterodera, Heterorhabditis amazonensis, Heterorhabditis bacteriophora, Heterorhabditis baujardi, Heterorhabditis downesi, Heterorhabditis floridensis, Heterorhabditis indica, Heterorhabditis marelatus, Heterorhabditis megidis, Heterorhabditis mexicana, Heterorhabditis taysearae, Heterorhabditis zealandica, Heterorhabditis sonorensis, Hirschmanniella, Hoplolaimus, Hoplotylus, Hylonema, Immanigula, lrantylenchus, Laimaphelenchus, Lelenchus, Longidorella, Longidorus, Loofia, Macrotrophurus, Malenchus, Meloidodera, Meloidoderella, Meloidoderita, Meloidogyne, Meloinema, Merlinius, Mesocriconema, Metaxonchium, Miculenchus, Mitranema, Monotrichodorus, Morulaimus, Mukazia, Nacobbodera, Nacobbus, Nagelus, Neodolichodorus, Neodolichorhynchus, Neopsilenchus, Neothada, Nimigula, Nothocriconema, Nothocriconemoides, Ogma, Opailaimus, Paralongidorus, Pararotylenchus, Paratrichodorus, Paratrophurus, Paratylenchus, Pateracephalonema, Phallaxonchium, Pleurotylenchus, Polenchus, Pratylenchoides, Pratylenchus, Probelondira, Pseudhalenchus, Psilenchus, Pterotylenchus, Punctodera, Quinisulcius, Radopholus, Rhizonema, Rotylenchulus, Rotylenchus, Sarisodera, Sauertylenchus, Scutellonema, Scutylenchus, Senegalonema, Siddigia, Sohaeronema, Steinernema abbasi, Steinernema aciari, Steinernema affine, Steinernema akhursti, Steinernema anatoliense, Steinernema apuliae, Steinernema 7163906-1 - 162 - arenarium, Steinernema ashiuense, Steinernema asiaticum, Steinernema australe, Steinernema backanese, Steinernema bedding, Steinernema biocornutum, Steinernema ceratphorum, Steinernema cholashansense, Steinernema citrae, Steinernema cubanum, Steinernema cumgarense, Steinernema diaprepsi, Steinernema eapokense, Steinernema everestense, Steinernema feltiae, Steinernema glaseri, Steinernema guangdongense, Steinernema hebeinse, Steinernema hermaphroditum, Steinernema ichnusae, Steinernema intermedium, Steinernema jollieti, Steinernema karii, Steinernema khoisanae, Steinernema kraussei, Steinernema kushidai, Steinernema leizhouense, Steinernema lici, Steinernema litorale, Steinernema longicaudatum, Steinernema monticolum, Steinernema neocurtillae, Steinernema oregonense, Steinernema pakistanense, Steinernema phyllogohagae, Steinernema puertoricense, Steinernema rarum, Steinernema riobrave, Steinernema ritteri, Steinernema robustispiculum, Steinernema sangi, Steinernema sasonense, Steinernema scapterisci, Steinernema scarabaei, Steinernema schliemanni, Steinernema siamkayai, Steinernema sichuanense, Steinernema silvaticum, Steinernema tami, Steinernema texanum, Steinernema thanhi, Steinernema websteri, Steinernema weiseri, Steinernema yirgalemense, Subanguina, Swangeria, Sychnotylenchus, Syncheilaxonchium, Telotylenchus, Tetylenchus, Thada, Thecavermiculatus, Trichodorus, Trichotylenchus, Triversus, Trophonema, Trophotylenchulus, Trophurus, Tylenchocriconema, Tylenchorhynchus, Tylenchulus, Tylenchus, Tylodorus, Verutus, Xenocriconemelia, Xiphinema, and Zygotylenchus.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Liu as evidenced by Rae teaches the method of claims 1-3, 6-9, 12-18, 27, 30-31 as discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Liu does not teach wherein the nematode being deterred is other than soil nematode C. elegans. However, as is taught by Katta P. pacificus will predate on other soil nematodes because it has adapted “teeth-like denticles” which it can use to puncture another nematode (worm) and suck out its insides and does not appear to limit itself to feeding on C. elegans (see paragraph starting with Pristinonchus pacificus, a predatory cousin…). As its excretions/secretions when it is hungry/starving are known to repel C. elegans (so that they can avoid being eaten/killed by the P. pacificus) as taught by Liu, it would be obvious to try using the excretions/secretions of P. pacificus which contain the claimed sulfate compounds, e.g. the claimed sufal#1, sufal #2, sufac #1 and sufac#2 or compositions comprising these compounds to treat other soil nematodes by repelling them/causing them flee as it would be obvious that the other nematodes would also probably want to avoid/flee the soil/plants/subjects they have infected when the area is treated with the claimed compounds and/or secretions/excretions of P. pacificus because these secretions/excretions which naturally occur with these soil nematodes (and the claimed compounds) were already known in the art to naturally repel C. elegans another soil nematode. Thus, one of ordinary skill in the art would be motivated to try these compounds for treating other common soil nematode infestations that affect plants, e.g. Pratylenchus, etc. (See Agriculture: root lesion nematode section)  in order to also prompt nematodes to flee the infested soil/plant/subject that is treated with the compounds because they are likely also potential prey to P. pacificus.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would be obvious to try using the excretions/secretions of P. pacificus which contain the claimed sulfate compounds, e.g. the claimed sufal#1, sufal #2, sufac #1 and sufac#2 or compositions comprising these compounds to treat other soil nematodes that are known to affect plants, by repelling them/causing them flee the treated soil/plant as it would be obvious that the other nematodes would also probably want to avoid/flee the soil/plants/subjects they have infected when the area is treated with the claimed compounds and/or secretions/excretions of P. pacificus because these secretions/excretions which naturally occur with these soil nematodes (and the claimed compounds) were already known in the art to naturally repel C. elegans another soil nematode. Thus, one of ordinary skill in the art would be motivated to try these compounds for treating other soil nematode infestations by common soil nematodes that affect plants e.g. Pratylenchus, etc. (See Agriculture: section on root lesion nematodes) in order to prompt the nematodes to flee the infested soil/plant/subject that is treated with the compounds because they too are probably prey for the predatory soil nematode, e.g. P. pacificus.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims free of prior art/Claim objections
Claims 4-5 and 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 4-5 and 10-11 are free of the prior art. Specifically Liu teaches that 
    PNG
    media_image2.png
    76
    279
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    211
    353
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    83
    286
    media_image4.png
    Greyscale
which are the specifically claimed compounds of claims 12-15 were known in the art to control/treat infestations with C. elegans in soil (where both nematodes are found as is evidenced by Rae) because Liu teaches that these compounds are found in the natural excretions/secretions of hungry/starving P. pacificus and that these secretions/excretions themselves prompt the C. elegans to flee/leave the area they are in (e.g. infection/infestation). However, Liu does not teach compounds wherein R2 is substituted with -OH or =O at 1, 2 or 3 carbon atoms or wherein R1 is substituted with -OH or =O at 1, 2 or 3 carbon atoms as claimed in claims 4-5 and these compounds claimed in claims 4-5 are not obvious variants of the compounds as disclosed in Liu and as such are free of the prior art. Regarding claims 10-11, in the compounds above n is 2 or 3, and m is 7, 8, or 9, which are structurally distinct from compounds wherein m is 2 or 3 and n is 7, 8, or 9 as claimed in claims 10-11 and these compounds are not obvious variants of the compounds as disclosed in Liu and as such are also free of the prior art.
Conclusion
	Claims 4-5 and 10-11 are objected. Claims 1-3, 6-9, 12-18, 27, 30-32 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616